Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Keith E. Drabek 02/09/22

AMENDMENTS TO THE CLAIMS 

1.	(Currently Amended) A method, comprising:
generating, by a sub-node device of a hierarchical network, the sub-node device comprising a processor, first route data representative of a first route for packet data of [[a]] the hierarchical network;
receiving, by the sub-node device from a centralized donor-node device of the hierarchical network via a control plane signal comprising radio resource control message data representing a routing update message indicating whether to preempt the first route data, second route data representative of a second route for the packet data of the hierarchical network, wherein the centralized donor-node device monitors operating conditions corresponding to the sub-node device, and wherein the second route data comprises flag data representative of a routing cost metric of the second route to assist in route selection; 
in response to receiving the second route data, and in response to receiving, from the centralized donor-node device, [[a]] the routing update message indicating whether to preempt the first route data, selecting, by the sub-node device, a route from the first route data or the 
in response to the selected route having been selected, generating, by the sub-node device, a data structure to be associated with the selected route data representative of the selected route, wherein the data structure comprises routing cost metric data representative of [[a]] the routing cost metric and logical channel identification data representative of an egress logical channel associated with the selected route.

2.	(Previously Presented) The method of claim 1, further comprising:
	in response to generating the data structure, populating, by the sub-node device, the data structure with the selected route data.

3.	(Previously Presented) The method of claim 2, wherein network equipment comprises the centralized donor-node device.

4.-20.	(Canceled).	

21.	(Currently Amended) A system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
generating, via a sub-node network equipment of a hierarchical network, first route data representative of a first route for packet data via the hierarchical network;
receiving, via the sub-node network equipment from a centralized donor-node equipment of the hierarchical network via a control plane signal comprising radio resource control message data representing a routing update message indicating whether the first route is to be preempted by a second route for the packet data via the hierarchical network, second route data representative of [[a]] the second route , and wherein the second route data comprises flag data representative of a routing cost metric associated with the second route;
in response to receiving the second route data, and in response to receiving, from the centralized donor-node network equipment, [[a]] the routing update message indicating that the first route is to be preempted by the second route, selecting, via the sub-node network equipment, the second route data, resulting in selected route data
in response to selecting the second route data, generating, via the sub-node network equipment, a data structure to be associated with the selected route data, wherein the data structure comprises routing cost metric data representative of [[a]] the routing cost metric and logical channel identification data representative of an egress logical channel associated with the second route data.
 
22.	(Previously Presented) The system of claim 21, wherein the operations further comprise:
in response to receiving the second route data, selecting, via the sub-node network equipment, the second route as a selected route for the packet data via the hierarchical network.


23.	(Previously Presented) The system of claim 21, wherein the operations further comprise:
	routing, via the sub-node network equipment, the packet data via the hierarchical network in accordance with the selected route data.

24.	(Previously Presented) The system of claim 21, wherein the first route is generated in accordance with a local routing function of the sub-node network equipment.

25.	(Previously Presented) The system of claim 21, wherein the second route is generated in accordance with a central routing function of the centralized donor-node equipment.

26.	(Previously Presented) The system of claim 21, wherein the operations further comprise:


27.	(Previously Presented) The system of claim 21, wherein the operations further comprise:
	in response to a link failure between the sub-node network equipment of the hierarchical network and the centralized donor-node  network equipment of the hierarchical network, selecting redundant routing data that comprises the first route data.

28.	(Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
generating, by a sub-node network equipment, first route data representative of a first route for packet data associated with a network;
receiving, by the sub-node network equipment from centralized donor-node network equipment via a control plane signal comprising radio resource control message data representing a routing update message indicating whether to preempt the first route data, second route data representative of a second route for the packet data associated with the network, wherein the second route data comprises flag data representative of a cost metric of the second route to assist in route selection;
in response to receiving the second route data, and in response to receiving [[a]] the routing update message from the centralized donor-node network equipment indicating whether to preempt the first route data, selecting, by the sub-node network equipment, a route from a group of routes, the group of routes comprising the first route data and the second route data, resulting in selected route data, wherein selecting the route from the group of routes comprises selecting the route based on [[a]] the cost metric 
in response to selecting the route, generating, by the sub-node network equipment, a data structure to be associated with the selected route data representative of the route as being selected, wherein the data structure comprises cost metric data representative of [[a]] the cost metric and logical channel identification data representative of an egress logical channel associated with the selected route data.

29.	(Previously Presented) The non-transitory machine-readable medium of claim 28, wherein the operations further comprise:
	in response to generating the data structure, populating, by the sub-node network equipment, the data structure with the selected route data.


30.	(Previously Presented) The non-transitory machine-readable medium of claim 28, wherein the operations further comprise:
	routing, by the sub-node network equipment, the packet data in accordance with the selected route data.

31.	(Previously Presented) The non-transitory machine-readable medium of claim 28, wherein a cost metric value is associated with pre-emption data representative of a weight to be given to the second route data.

32.	(Previously Presented) The non-transitory machine-readable medium of claim 28, wherein the operations further comprise:
	in response to receiving the second route data, determining, by the sub-node network equipment, a conflict between the second route data and the first route data.

33.	(Previously Presented) The non-transitory machine-readable medium of claim 28, wherein the operations further comprise:
	in response to a network link failure, generating redundant data representative of a copy of the first route data or the second route data.

34.	(New)	The method of claim 1, wherein the first route is generated in accordance with a local routing function of the sub-node device.

35.	(New)	The method of claim 1, wherein the second route is generated in accordance with a central routing function of the centralized donor-node device.

36.	(New)	The method of claim 1, further comprising:
	in response to a link failure between the sub-node device of the hierarchical network and the centralized donor-node device of the hierarchical network, generating redundant routing data that comprises the second route data.



	in response to a link failure between the sub-node device of the hierarchical network and the centralized donor-node  device of the hierarchical network, selecting redundant routing data that comprises the first route data.



Claim 1-3, 21-37 are allowed.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415